INDEMNIFICATION AGREEMENT
 
THIS AGREEMENT is entered into, effective as of November 12, 2013, by and
between Health Revenue Assurance Holdings, Inc., a Nevada corporation (the
“Company”), and ____________ (“Indemnitee”).
 
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
 
WHEREAS, Indemnitee is a director and/or officer of the Company;
 
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations;
 
WHEREAS, the articles of incorporation and bylaws of the Company permit the
Company to indemnify and advance expenses to its directors and officers to the
fullest extent permitted under Nevada law, and the Indemnitee has been serving
and continues to serve as a director and/or officer of the Company in part in
reliance on the Company’s articles of incorporation and bylaws; and
 
WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability based on Indemnitee’s reliance on the aforesaid
articles of incorporation and bylaws, (ii) specific contractual assurance that
the protection promised by the articles of incorporation and bylaws will be
available to Indemnitee (regardless of, among other things, any amendment to or
revocation of the articles of incorporation and bylaws or any change in the
composition of the Company’s Board of Directors or acquisition transaction
relating to the Company), and (iii) an inducement to provide effective services
to the Company as a director and/or officer, the Company wishes to provide in
this Agreement for the indemnification of and the advancing of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted under
Nevada law and as set forth in this Agreement, and, to the extent insurance is
maintained, to provide for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.
 
NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:
 
1.              Certain Definitions:
 
(a)  Board:  the Board of Directors of the Company.
 
(b)  Affiliate:  any corporation or other person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  Change in Control:  shall be deemed to have occurred if (i)  any “person”
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”))(other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
and other than any person holding shares of the Company on the date that the
Company first registers under the Act or any transferee of such individual if
such transferee is a spouse or lineal descendant of the transferee or a trust
for the benefit of the individual, his spouse or lineal descendants), is or
becomes the “beneficial owner” (as defined in Rule 13d 3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 30% or
more of the total voting power represented by the Company’s then outstanding
Voting Securities, or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
director whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority of the Board, or (iii) the
shareholders approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) a majority of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or (iv) one
or more shareholders agree to directly sell Voting Securities to a “person” (as
such term is used in Section 13(d) and 14(d) of the Exchange Act), who before
such sale hold Voting Securities representing less than a majority of the total
voting power represented by all of the outstanding Voting Securities of the
Company, and who after such sale will hold Voting Securities representing a
majority of the total voting power represented by all of the outstanding Voting
Securities of the Company, or (v) the shareholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company (in one transaction or a series of transactions) of
all or substantially all of the Company’s assets.
 
(d)  Expenses:  any expense, liability, or loss, including attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, any
federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending, being
a witness in, participating in (including on appeal), or preparing for any of
the foregoing in, any Proceeding relating to any Indemnifiable Event.
 
(e)  Indemnifiable Event:  any event or occurrence that takes place either prior
to or after the execution of this Agreement, related to the fact that Indemnitee
is or was a director or officer of the Company, or while a director or officer
is or was serving at the request of the Company as a director, officer,
employee, trustee, agent, or fiduciary of another foreign or domestic
corporation, partnership, joint venture, employee benefit plan, trust, or other
enterprise, or was a director, officer, employee, or agent of a foreign or
domestic corporation that was a predecessor corporation of the Company or of
another enterprise at the request of such predecessor corporation, or related to
anything done or not done by Indemnitee in any such capacity, whether or not the
basis of the Proceeding is alleged action in an official capacity as a director,
officer, employee, or agent or in any other capacity while serving as a
director, officer, employee, or agent of the Company, as described above.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)  Independent Counsel:  the person or body appointed in connection with
Section 3.
 
(g)  Proceeding:  any threatened, pending, or completed action, suit, or
proceeding (including an action by or in the right of the Company), or any
inquiry, hearing, or investigation, whether conducted by the Company or any
other party, that Indemnitee in good faith believes might lead to the
institution of any such action, suit, or proceeding, whether civil, criminal,
administrative, investigative, or other.
 
(h)  Voting Securities:  any securities of the Company that vote generally in
the election of directors.
 
2.             Agreement to Indemnify.
 
(a)  General Agreement.  In the event Indemnitee was, is, or becomes a party to
or witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from and
against any and all Expenses to the fullest extent permitted by law, as the same
exists or may hereafter be amended or interpreted (but in the case of any such
amendment or interpretation, only to the extent that such amendment or
interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto).  The parties hereto intend that this
Agreement shall provide for indemnification in excess of that expressly
permitted by statute, including, without limitation, any indemnification
provided by the Company’s articles of incorporation, its bylaws, vote of its
shareholders or disinterested directors, or applicable law.
 
(b)  Initiation of Proceeding.  Notwithstanding anything in this Agreement to
the contrary, Indemnitee shall not be entitled to indemnification pursuant to
this Agreement in connection with any Proceeding initiated by Indemnitee against
the Company or any director or officer of the Company unless (i) the Company has
joined in or the Board has consented to the initiation of such Proceeding; (ii)
the Proceeding is one to enforce indemnification rights under Section 5; or
(iii) the Proceeding is instituted after a Change in Control (other than a
Change in Control approved by a majority of the directors on the Board who were
directors immediately prior to such Change in Control) and Independent Counsel
has approved its initiation.
 
(c)  Expense Advances.  If so requested by Indemnitee, the Company shall advance
(within ten business days of such request) any and all Expenses to Indemnitee
(an “Expense Advance”); provided that (i) such an Expense Advance shall be made
only upon delivery to the Company of an undertaking by or on behalf of the
Indemnitee to repay the amount thereof if it is ultimately determined that
Indemnitee is not entitled to be indemnified by the Company, and (ii) if and to
the extent that the Independent Counsel (appointed in accordance with Section 3)
determines in a written opinion to the Company and Indemnitee that Indemnitee
would not be permitted to be so indemnified under applicable law, the Company
shall be entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse
the Company) for all such amounts theretofore paid.  If Indemnitee has commenced
or commences legal proceedings in a court of competent jurisdiction to secure a
determination that Indemnitee should be indemnified under applicable law, as
provided in Section 4, any determination made by the Independent Counsel that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding, and Indemnitee shall not be required to reimburse the Company
for any Expense Advance until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or have lapsed).  Indemnitee’s obligation to reimburse the Company for Expense
Advances shall be unsecured and no interest shall be charged thereon.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)  Mandatory Indemnification.  Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified against all Expenses incurred in connection therewith.
 
(e)  Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
 
(f)  Prohibited Indemnification.  No indemnification pursuant to this Agreement
shall be paid by the Company on account of any Proceeding in which judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of any federal, state, or local laws.
 
3.             Independent Counsel.  With respect to all matters to be approved
or determined by the Independent Counsel under this Agreement, the Company shall
seek legal advice only from Independent Counsel selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld), and
who has not otherwise performed services for the Company or the Indemnitee
(other than in connection with indemnification matters) within the last five
years.  The Independent Counsel shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.  Such counsel,
among other things, shall render its written opinion to the Company and
Indemnitee as to whether and to what extent the Indemnitee should be permitted
to be indemnified under applicable law.  The Company agrees to pay the
reasonable fees of the Independent Counsel and to indemnify fully such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities,
loss, and damages arising out of or relating to this Agreement or the engagement
of Independent Counsel pursuant hereto.
 
4.             Indemnification Process and Appeal.
 
(a)  Indemnification Payment.  Indemnitee shall be entitled to indemnification
of Expenses, and shall receive payment thereof, from the Company in accordance
with this Agreement as soon as practicable after Indemnitee has made written
demand on the Company for indemnification, unless the Independent Counsel has
given a written opinion to the Company that Indemnitee is not entitled to
indemnification under applicable law.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)  Suit to Enforce Rights.  Regardless of any action by the Independent
Counsel, if Indemnitee has not received full indemnification within thirty days
after making a demand in accordance with Section 4(a), Indemnitee shall have the
right to enforce its indemnification rights under this Agreement by commencing
litigation in any court in the State of Nevada having subject matter
jurisdiction thereof seeking an initial determination by the court or
challenging any determination by the Independent Counsel or any aspect
thereof.  The Company hereby consents to service of process and to appear in any
such proceeding.  The remedy provided for in this Section 4 shall be in addition
to any other remedies available to Indemnitee at law or in equity.
 
(c)  Defense to Indemnification, Burden of Proof, and Presumptions.  It shall be
a defense to any action brought by Indemnitee against the Company to enforce
this Agreement (other than an action brought to enforce a claim for Expenses
incurred in defending a Proceeding in advance of its final disposition where the
required undertaking has been tendered to the Company) that it is not
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed.  In connection with any such action or any determination by the
Independent Counsel or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proving such a defense or determination
shall be on the Company.  Neither the failure of the Independent Counsel or the
Company (including its Board, independent legal counsel, or its shareholders) to
have made a determination prior to the commencement of such action by Indemnitee
that indemnification of the claimant is proper under the circumstances because
Indemnitee has met the standard of conduct set forth in applicable law, nor an
actual determination by the Independent Counsel or Company (including its Board,
independent legal counsel, or its shareholders) that the Indemnitee had not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the Indemnitee has not met the applicable standard of
conduct.  For purposes of this Agreement, the termination of any claim, action,
suit, or proceeding, by judgment, order, settlement (whether with or without
court approval), conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.
 
5.              Indemnification for Expenses Incurred in Enforcing Rights.  The
Company shall indemnify Indemnitee against any and all Expenses that are
incurred by Indemnitee in connection with any action brought by Indemnitee for
 
(i) indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or under applicable law or the Company’s
articles of incorporation or bylaws now or hereafter in effect relating to
indemnification for Indemnifiable Events, and/or
 
(ii) recovery under directors’ and officers’ liability insurance policies
maintained by the Company, but only in the event that Indemnitee ultimately is
determined to be entitled to such indemnification or insurance recovery, as the
case may be.  In addition, the Company shall, if so requested by Indemnitee,
advance the foregoing Expenses to Indemnitee, subject to and in accordance with
Section 2(c).
 
 
5

--------------------------------------------------------------------------------

 
 
6.             Notification and Defense of Proceeding.
 
(a)  Notice.  Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but the omission so to notify the Company will not relieve the Company
from any liability that it may have to Indemnitee, except as provided in Section
6(c).
 
(b)  Defense.  With respect to any Proceeding as to which Indemnitee notifies
the Company of the commencement thereof, the Company will be entitled to
participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel reasonably satisfactory to Indemnitee.  After notice from
the Company to Indemnitee of its election to assume the defense of any
Proceeding, the Company shall not be liable to Indemnitee under this Agreement
or otherwise for any Expenses subsequently incurred by Indemnitee in connection
with the defense of such Proceeding other than reasonable costs of investigation
or as otherwise provided below.  Indemnitee shall have the right to employ legal
counsel in such Proceeding, but all Expenses related thereto incurred after
notice from the Company of its assumption of the defense shall be at
Indemnitee’s expense unless:  (i) the employment of legal counsel by Indemnitee
has been authorized by the Company, (ii) Indemnitee has reasonably determined
that there may be a conflict of interest between Indemnitee and the Company in
the defense of the Proceeding, (iii) after a Change in Control (other than a
Change in Control approved by a majority of the directors on the Board who were
directors immediately prior to such Change in Control), the employment of
counsel by Indemnitee has been approved by the Independent Counsel, or (iv) the
Company shall not in fact have employed counsel to assume the defense of such
Proceeding, in each of which cases all Expenses of the Proceeding shall be borne
by the Company.  The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which Indemnitee
shall have made the determination provided for in (ii), (iii) and (iv) above.
 
(c)  Settlement of Claims.  The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, such consent
not to be unreasonably withheld; provided, however, that if a Change in Control
has occurred (other than a Change in Control approved by a majority of the
directors on the Board who were directors immediately prior to such Change in
Control), the Company shall be liable for indemnification of Indemnitee for
amounts paid in settlement if the Independent Counsel has approved the
settlement.  The Company shall not settle any Proceeding in any manner that
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent.  The Company shall not be liable to indemnify the Indemnitee
under this Agreement with regard to any judicial award if the Company was not
given a reasonable and timely opportunity, at its expense, to participate in the
defense of such action; the Company’s liability hereunder shall not be excused
if participation in the Proceeding by the Company was barred by this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
7.              Establishment of Trust.  In the event of a Change in Control
(other than a Change in Control approved by a majority of the directors on the
Board who were directors immediately prior to such Change in Control) the
Company shall, upon written request by Indemnitee, create a Trust for the
benefit of the Indemnitee and from time to time upon written request of
Indemnitee shall fund the Trust in an amount sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request to be incurred
in connection with investigating, preparing for, participating in, and/or
defending any Proceeding relating to an Indemnifiable Event.  The amount or
amounts to be deposited in the Trust pursuant to the foregoing funding
obligation shall be determined by the Independent Counsel.  The terms of the
Trust shall provide that (i) the Trust shall not be revoked or the principal
thereof invaded without the written consent of the Indemnitee, (ii) the Trustee
shall advance, within ten business days of a request by the Indemnitee, any and
all Expenses to the Indemnitee (and the Indemnitee hereby agrees to reimburse
the Trust under the same circumstances for which the Indemnitee would be
required to reimburse the Company under Section 2(c) of this Agreement), (iii)
the Trust shall continue to be funded by the Company in accordance with the
funding obligation set forth above, (iv) the Trustee shall promptly pay to the
Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise, and (v) all unexpended
funds in the Trust shall revert to the Company upon a final determination by the
Independent Counsel or a court of competent jurisdiction, as the case may be,
that the Indemnitee has been fully indemnified under the terms of this
Agreement.  The Trustee shall be chosen by the Indemnitee.  Nothing in this
Section 7 shall relieve the Company of any of its obligations under this
Agreement.  All income earned on the assets held in the Trust shall be reported
as income by the Company for federal, state, local, and foreign tax
purposes.  The Company shall pay all costs of establishing and maintaining the
Trust and shall indemnify the Trustee against any and all expenses (including
attorneys’ fees), claims, liabilities, loss, and damages arising out of or
relating to this Agreement or the establishment and maintenance of the Trust.
 
8.             Non-Exclusivity.  The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s articles of
incorporation, bylaws, applicable law, or otherwise; provided, however, that
this Agreement shall supersede any prior indemnification agreement between the
Company and the Indemnitee.  To the extent that a change in applicable law
(whether by statute or judicial decision) permits greater indemnification than
would be afforded currently under the Company’s articles of incorporation,
bylaws, applicable law, or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.
 
9.             Liability Insurance.  To the extent the Company maintains an
insurance policy or policies providing general and/or directors’ and officers’
liability insurance, Indemnitee shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any Company director or officer.
 
10.            Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or on behalf of the Company or any
Affiliate of the Company against Indemnitee, Indemnitee’s spouse, heirs,
executors, or personal or legal representatives after the expiration of two
years from the date of accrual of such cause of action, or such longer period as
may be required by state law under the circumstances.  Any claim or cause of
action of the Company or its Affiliate shall be extinguished and deemed released
unless asserted by the timely filing and notice of a legal action within such
period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action, the shorter period shall
govern.
 
 
7

--------------------------------------------------------------------------------

 
 
11.           Amendment of this Agreement.  No supplement, modification, or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be binding unless in the form of a writing signed by the party against
whom enforcement of the waiver is sought, and no such waiver shall operate as a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.  Except as specifically provided herein,
no failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.
 
12.           Primary Indemnification Obligation.  The Company hereby
acknowledges that Indemnitee has certain rights to indemnification, advancement
of expenses and/or insurance provided by Great Point Partners, LLC and certain
of its affiliates (collectively, the “Fund Indemnitors”). The Company hereby
agrees (i) that it is the indemnitor of first resort (i.e., its obligations to
Indemnitee are primary and any obligation of the Fund Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by Indemnitee are secondary), (ii) that it shall be required to advance
the full amount of expenses incurred by Indemnitee and shall be liable for the
full amount of all Expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement and the articles of incorporation or bylaws of the Company (or any
other agreement between the Company and Indemnitee), without regard to any
rights Indemnitee may have against the Fund Indemnitors, and, (iii) that it
irrevocably waives, relinquishes and releases the Fund Indemnitors from any and
all claims against the Fund Indemnitors for contribution, subrogation or any
other recovery of any kind in respect thereof.  The Company further agrees that
no advancement or payment by the Fund Indemnitors on behalf of Indemnitee with
respect to any claim for which Indemnitee has sought indemnification from the
Company shall affect the foregoing and the Fund Indemnitors shall have a right
of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of Indemnitee against the Company.  The
Company and Indemnitee agree that the Fund Indemnitors are express third party
beneficiaries of the terms of this Section 12.
 
13.            Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee other than rights of recovery against the Fund
Indemnitors or under any insurance policy maintained by the Fund
Indemnitors.  Indemnitee shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
 
14.           No Duplication of Payments.  The Company shall not be liable under
this Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received payment (under any
insurance policy, bylaw, or otherwise) of the amounts otherwise indemnifiable
hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
15.   Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, and personal and legal
representatives.  The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation, or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.  The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity pertaining to an Indemnifiable Event even though he
may have ceased to serve in such capacity at the time of any Proceeding.
 
16.   Severability.  If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law.  Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of this Agreement containing any provision held to be invalid, void, or
otherwise unenforceable, that is not itself invalid, void, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, void, or unenforceable.
 
17.   Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed in such State without giving effect to its
principles of conflicts of laws.
 
18.   Notices.  All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:
 
Health Revenue Assurance Holdings, Inc.
Attention:  Chief Executive Officer
and to Indemnitee at:

__________________________
__________________________
__________________________


Notice of change of address shall be effective only when given in accordance
with this Section.  All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.
 
19.   Counterparts; Facsimile.  This Agreement may be executed in one or more
counterparts and delivered by facsimile or similar electronic means, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.
 

 
HEALTH REVENUE ASSURANCE HOLDINGS, INC.
         
 
By:
        Name        Title   

 

 
INDEMNITEE
                Name:    

 
 
10

--------------------------------------------------------------------------------